                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                         MEMORANDUM DECISION AND
                        Plaintiff,                               ORDER
v.                                                           Case No. 2:17-cr-00417-DAK
BURNICE WILLIAMS,                                               Judge Dale A. Kimball
                        Defendant.

       This matter is before the court on Defendant’s Motion to Modify Term of Imprisonment.

In May 2018, Defendant pleaded guilty to one count of Bank Robbery in violation of 18 U.S.C. §

2113(a). In July 2018, this court sentenced Defendant to 108 months imprisonment, 36 months

of supervised released, $25,436.00 in restitution, and a $100 special assessment. Defendant now

requests that, pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A), the court reduce his

sentence to 42-57 months. Plaintiff United States of America (the “Government”) opposes

Defendant’s request.

                                          DISCUSSION

       18 U.S.C. § 3582(c) permits a court to reduce a defendant’s term of imprisonment

pursuant to a motion seeking such relief. “Prior to the enactment of the First Step Act, only the

[Federal Bureau of Prisons] could” file a motion for a compassionate release or a sentence

modification under 18 U.S.C. § 3582(c)(1)(A). United States v. Willis, 382 F. Supp. 3d 1185,

1187 (D.N.M. 2019). The First Step Act, however, modified 18 U.S.C. § 3582(c) to allow a

defendant federal prisoner to file the motion with the court him or herself. Id. Nevertheless,

before a defendant can file a motion, it is required that the defendant “has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). If the preceding

requirement is satisfied, a court may reduce a defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction,” 18 U.S.C. § 3582(c)(1)(A)(i), and that such

reasons “could not reasonably have been foreseen by the court at the time of sentencing,” 28

C.F.R. § 571.60. Although the phrase “extraordinary and compelling reasons” is not defined in

the statute, “[t]he [United States] Sentencing Commission has defined ‘extraordinary and

compelling reasons’” to include serious medical conditions and the age of the defendant. United

States v. Gutierrez, No. CR 05-0217 RB, 2019 WL 2422601, at *2 (D.N.M. June 10, 2019)

(unpublished). More specifically, the Application Notes to the Federal Sentencing Guidelines

provide that extraordinary and compelling reasons exist for medical conditions when:

       (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
       illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
       a probability of death within a specific time period) is not required. Examples
       include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
       stage organ disease, and advanced dementia.

       (ii) The defendant is-- (I) suffering from a serious physical or medical condition,
       (II) suffering from a serious functional or cognitive impairment, or (III)
       experiencing deteriorating physical or mental health because of the aging process,
       that substantially diminishes the ability of the defendant to provide self-care within
       the environment of a correctional facility and from which he or she is not expected
       to recover.

U.S.S.G. 1B1.13. As for the defendant’s age, extraordinary and compelling reasons exist when

the defendant “(i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical

or mental health because of the aging process; and (iii) has served at least 10 years or 75 percent

of his or her term of imprisonment, whichever is less.” Id.

       In determining whether extraordinary and compelling reasons justify a modification to a

defendant’s sentence, courts in this Circuit also consult a Program Statement issued by Federal


                                                   2
Bureau of Prisons. See United States v. Collins, No. 15-10188-EFM, 2020 WL 136859, at *4

n.13 (D. Kan. Jan. 13, 2020) (noting that although the Program Statement is specifically meant

for use by the Federal Bureau of Prisons, it “provide[s] guidance for courts as well”); Gutierrez,

2019 WL 2422601, at *3. The Federal Bureau of Prisons published the Program Statement “to

describe the procedures it uses to implement compassionate release/reductions in sentences

under Section 3582.” Gutierrez, 2019 WL 2422601, at *3. Similar to the Application Notes, the

Program Statement provides certain criteria to follow when a defendant requests a sentence

reduction based on a defendant’s medical circumstances or age. Federal Bureau of Prisons

Program Statement Number 5050.50 §§ 3–4, https://www.bop.gov/policy/progstat/5050_050_

EN.pdf. For sentence reduction requests based on a “Terminal Medical Condition,” the Program

Statement directs that such requests should only be given consideration for defendants “who

have been diagnosed with a terminal, incurable disease and whose life expectancy is eighteen

(18) months or less, and/or has a disease or condition with an end-of-life trajectory under 18

USC § 3582(d)(1).” Id. § 3(a). For requests based on a “Debilitated Medical Condition,” they

should only be given consideration when the requesting defendants have “an incurable,

progressive illness or . . . have suffered a debilitating injury from which they will not recover.”

Id. § 3(b). The Program Statement further recommends that age-based sentence reduction

requests should only be considered when (1) the defendant is 65 years of age or older; (2) the

defendant “[s]uffer[s] from chronic or serious medical conditions related to the aging process”;

(3) the defendant is “[e]xperiencing deteriorating mental or physical health that substantially

diminishes [his or her] ability to function in a correctional facility”; (4) “[c]onventional treatment

promises no substantial improvement to [the defendant’s] mental or physical condition”; and (5)

the defendant has “served at least 50% of [his or her] sentence.” Id. § 4(b). Lastly, the Program



                                                  3
Statement directs that “[e]lderly inmates who were age 60 or older at the time they were

sentenced ordinarily should not be considered for [a sentence reduction] if their current

conviction is listed in the Categorization of Offenses Program Statement.” Id. § 4(c) (emphasis

added).

          In this case, Defendant requests a reduction in sentence because he is 70 years old; he has

various health issues including arthritis, emphysema, and combat post-traumatic stress disorder,

which causes him to fear that he may die in prison; and he should not have been sentenced as a

career criminal. Defendant also acknowledges that he has yet to serve 50% of his sentence, but

argues that, had he not been sentenced as career criminal, he would have already surpassed the

50% mark.

          In response, the Government argues that, save his age, Defendant fails to meet any of the

necessary criteria to receive a sentence reduction. The Government argues that Defendant has

failed to provide any documentation to demonstrate that he suffers from a chronic or serious

medical condition, and he has provided no documentation that his medical conditions have

diminished his ability to adequately function in prison. The Government further notes that the

only issue that Defendant discusses in his motion is the fact that he has not served 50% of his

sentence. On this point, the Government refutes Defendant’s contention that the court should not

have sentenced him under the career criminal status. The Government points out that, as

outlined in the Presentence Investigation Report, Defendant committed eight other bank or credit

union robberies prior to his arrest for the robbery in the instant case. And, significantly, law

enforcement later determined that Defendant committed three additional robberies, but, pursuant

to his plea agreement, the Government did not charge Defendant with those robberies because he

pleaded guilty to the robbery in this case. Based on his criminal history and his status as a career



                                                   4
offender, the Government notes that Defendant’s sentencing guideline range was 151-188

months. Nevertheless, due to Defendant’s age, health issues, and service of two tours of duty in

Vietnam, the Government agreed to sentencing range of only eight to ten years. Therefore, the

Government contends that Defendant has already received the benefit of a more lenient sentence

based on his age, health, and background. As such, the Government argues that Defendant’s

motion should be denied.

        The court agrees with the Government and concludes that Defendant’s motion must be

denied. As a preliminary matter, the court notes that Defendant has met the administrative

exhaustion requirement necessary to file his motion with the court. Nevertheless, Defendant’s

motion fails for various reasons. First, Defendant has failed to provide or establish extraordinary

and compelling reasons that would justify a reduction in his sentence under the criteria described

in the Application Notes to the Federal Sentencing Guidelines. Second, Defendant has failed to

establish that he is deserving of a sentence reduction when considering the criteria contained in

the Federal Bureau of Prisons’ Program Statement. While it is true that Defendant meets the age

requirement, he does not meet any of the other criteria necessary to support a sentence reduction.

Although Defendant points out that he suffers from arthritis, emphysema, and combat post-

traumatic stress disorder, these medical conditions, at least in this case, do not rise to the level

that would favor a sentence reduction. Third, given Defendant’s criminal history, the court could

have imposed a much harsher sentence.1 Nevertheless, the Government stipulated and the court

agreed to impose a lighter sentence that took into account Defendant’s age, health, and

background. Thus, because Defendant has already reaped the benefit of a lighter sentence for the

those reasons, it would make little sense for the court to make further adjustments to his sentence


1
 This is especially true given that the Government agreed to not charge Defendant with three additional robberies he
had committed if he would plead guilty to the robbery at issue in this case.

                                                         5
at this time. Yet, in any event, each of the reasons that Defendant claims justifies a sentence

reduction were all reasonably foreseeable at the time of his sentencing and are therefore

insufficient to merit a sentence reduction. Lastly, as described in the Program Statement,

inmates who were 60 or older at the time they were sentenced ordinarily should not be

considered for a sentence reduction if their current conviction is listed in the Categorization of

Offenses Program Statement. Here, Defendant was sentenced in July 2018, when he was in his

late 60s, and he was convicted under 18 U.S.C. § 2113(a), which is listed in the Categorization of

Offenses Program Statement. Federal Bureau of Prisons Program Statement Number P5162.05 §

3(b), https://www.bop.gov/policy/progstat/5162_005.pdf. Therefore, the court concludes that

Defendant has failed to present circumstances warranting a reduction in his sentence.

                                         CONCLUSION

       Based on the foregoing reasoning, Defendant’s Motion to Modify Term of Imprisonment

is hereby DENIED.

       Dated this 18th day of February, 2020.

                                              BY THE COURT:


                                              ____________________________________
                                              DALE A. KIMBALL
                                              United States District Judge




                                                  6
